EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Killian on February 2, 2022.

The application has been amended as follows:  Amend Claim 13 to replace “A resin composition comprising 100 parts by mass of a thermoplastic resin and 0.1 to 100 parts by mass of a cellulose component” with “The resin composition according to claim 1”.
Cancel Claims 24 and 39.

Allowable Subject Matter
Claims 1, 2, 4-13, 50, and 51 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach the specific composition comprising a thermoplastic resin and the specific cellulose component having the two claimed cellulose species.  The closest prior art is Banerjie et al. (US 2018/0258259) in view of Sapkota et al. (Polymer 110, 2017, 284-291).  Neither Banerjie et al. or Sapkota et al. teach the claimed mixture of cellulose species having the claimed aspect ratios and diameter.  There is no suggestion in the prior art of record that would lead a person having ordinary skill in the art to the specific cellulose components with the specific properties.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767